Title: From Alexander Hamilton to John Adams, 24 August 1798
From: Hamilton, Alexander
To: Adams, John



New York August 24th. 1798
Sir

I have recommended to the Secretary at War, Mr Philip Church, my nephew, for the appointment of a Captain of Infantry. This young Gentleman is personally known to you; but your knowlege of him is too slight to render it useless to speak of his qualifications. To the advantages of a good education he adds a very discreet judicious mind and an excellent heart—duly animated by that laudable pride and emulation which are the sure foundation of military worth. He is the eldest son of his father and extremely interesting to his parents and friends. I have myself so favourable an opinion of him that it is my intention to take him into my family as an Aide De Camp.
Under these circumstances, very contrary to the general rules by which I govern myself, I take the liberty to request his appointment as a personal favour to myself—and I venture to undertake for him that he will not discredit it. The appointment will also lay himself and all his friends under a particular obligation.
Let me at the same time beg you to be persuaded, Sir, that I shall never on any other occasion place a recommendation to office on a similar footing.
With perfect respect & esteem   I have the honor to be Sir   Your very Obed servt.

A Hamilton
The President of The UStates

